Citation Nr: 1213922	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-35 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to a low back disorder.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel
INTRODUCTION


The Veteran served on active duty in the Army from August 1963 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the benefits sought on appeal.

In February 2010, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been added to the claims file.  In June 2010, the Board remanded the Veteran's claims for additional development.  That development is now complete and appellate review may proceed.


FINDINGS OF FACT

1.  The competent and credible evidence of record does not show that a low back disorder was incurred in or aggravated by service.

2.  The competent and credible evidence of record does not show that a bilateral leg disorder was incurred in or aggravated by service, including as secondary to a low back disorder.  

3.   Neither a low back nor a bilateral leg disorder was shown to have been present during the Veteran's active military service or within the established periods during which they could be presumed to have been incurred in service.

4.  The competent and credible evidence of record does not show that erectile dysfunction was incurred in or aggravated by service, including as a result of herbicide exposure.


CONCLUSIONS OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

The criteria for service connection for a bilateral leg disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § § 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or a disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002 & 2011); 38 C.F.R § 3.303 (2011).

Service connection for certain disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, the Veteran's erectile dysfunction is not a disorder for which service connection may be granted on a presumptive basis.

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may be also granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 3 8 C.F.R. § 3.310 (2011). Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2011);  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

With respect to whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As a final procedural matter before addressing the merits of the Veteran's claims, the Board acknowledges the VA provisions governing preexisting conditions.  Specifically, when no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).  

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

Significantly, in this case, the Veteran has not contended, and the record does not otherwise show, that any of the disorders at issue in his appeal predated service.  On the contrary, the report of his August 1963 pre-induction examination is negative for any complaints or clinical findings of low back or leg problems.  Similarly, that report does not reveal any symptoms associated with erectile dysfunction.  In the absence of any other evidence of preexisting low back, leg, or genitourinary disorders, the Board finds that the presumption of soundness is not rebutted with respect to those conditions.  38 U.S.C.A. §§ 1111 , 1153 (West 2002 & 2011); 38 C.F.R. § 3.306 (2011).  Accordingly, the theory of aggravation of a preexisting disability is not for application and the Board will instead consider whether service connection is warranted under alternate theories of entitlement.  38 U.S.C.A. §§ 1111 , 1153 (West 2002 & 2011); 38 C.F.R. § 3.306 (2011).

The Veteran has raised related arguments in support of his low back and leg disorder claims.  However, he has advanced a distinct theory of entitlement to service connection for erectile dysfunction.  Accordingly, the Board will consider his low back and leg claims in tandem while addressing erectile dysfunction as a separate issue.  

Low Back and Leg Disorders

The Veteran asserts that all of his current low back problems had their onset in service.  In contrast, he concedes that his bilateral leg symptoms did not manifest during his period of active duty.  Nevertheless, he maintains that service connection for those leg symptoms is warranted as they were caused or aggravated by his low back disorder.

In light of the Veteran's assertions, the Board will first consider his low back claim under a theory of direct service connection and then address his bilateral leg claim on a secondary basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).  Moreover, while mindful that the Veteran has not raised a claim for direct service connection for his leg disorder, the Board must also consider that theory of entitlement in order to fully assess the merits of his appeal.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA 'to fully and sympathetically develop a Veteran's appeal to its optimum before deciding it on the merits').  Further, given that the Veteran's low back and leg disorders fall within the category of arthritic conditions contemplated under 38 C.F.R. § 3.307 and 3.309, the Board will also consider whether service connection is warranted for those disabilities on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board now turns to the pertinent lay and clinical evidence underlying the Veteran's claims.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  

With respect to his low back disorder, the Veteran has submitted written statements and Travel Board testimony attesting to three separate lumbar spine injuries in service.  First, he professes to have fallen from a 10-foot pole while undergoing basic training at Fort Gordon, Georgia.  Next, he claims to have exacerbated his initial injury by rolling up an electrical cable, which "yielded too quickly," causing him to "f[all] ... and receive[] a blow to [his] back and [head]."  Finally, the Veteran alleges that he further strained his back in his efforts to repair another cable, which had become disconnected and "frozen over" at his duty station in Korea.  

While a layperson, the Veteran is competent to report a history of in-service injuries that fall within the realm of his experience.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Moreover, the Board considers his account of such injuries plausible in light of his documented in-service duties as a lineman.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Nevertheless, the Board observes that the Veteran, by his own admission, did not consider the bulk of his injuries severe enough to warrant medical care.  Indeed, he testified at his Board hearing that, as a young soldier, he was reluctant to report to sick call.  See February 2010 Transcript, page 8.  

In addition, the Veteran's service treatment records document only one episode of clinical intervention for low back problems.  Specifically, those records show that, over a period of three days in early July 1965, the Veteran was treated for low back strain.  Concurrent clinical testing yielded a diagnosis of lumbar muscle spasm.  However, no fractures of the lumbar spine were shown on X-ray.  Nor were any other abnormalities found.  

The Veteran's service records are otherwise negative for any reports or diagnoses of low back problems.  Moreover, no such problems were alleged or shown at the time of his July 1965 separation examination.  Accordingly, the Board finds that chronicity in service is not established with respect to the Veteran's low back claim and that a continuity of symptoms after discharge is required to support that claim.  38 C.F.R. § 3.303(b) (2011).  

Similarly, the Board finds that no in-service pattern of chronic leg disability is apparent from the record.  In this regard, the Board recognizes that the Veteran's service treatment reports reflect isolated complaints of knee and ankle pain in February 1964 and September 1964, respectively.  Significantly, however, those records show that the Veteran's lower extremity symptoms resolved without complication.  Moreover, his subsequent service records, including his July 1965 separation report, are silent with respect to any alleged or diagnosed leg problems.  Consequently, the Board finds that the provisions of 38 C.F.R. § 3.303(b) have not been satisfied with respect to the Veteran's bilateral leg claim.  As such, a post-service showing of chronic symptomatology is also needed to support that claim.  

Although the Veteran now professes to have sought intermittent low back treatment in the years immediately following his service, he has submitted no medical records or other evidence to corroborate that assertion.  Nor has he provided any information that would enable VA to obtain such evidence on his behalf, despite receiving repeated requests for additional materials to bolster his claims.  Consequently, the Board finds that any additional information that may have been elicited in support of those claims has not been obtained because of the Veteran's inability or unwillingness to cooperate.  In this context, the Board wishes to emphasize that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is needed to obtain essential evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Significantly, the first post-service clinical evidence of joint problems is dated in November 2000.  At that time, the Veteran sought outpatient private treatment for bilateral knee pain.  Concurrent X-rays revealed degenerative changes, which were found to be consistent with mild narrowing of the left medial knee joint space and mild periarticular subchondral cortical bone eburnation in the medial proximal left tibia.  Although the private clinician attributed these changes to early stages of degenerative arthritis in the left medial knee joint, he declined to provide an opinion as to their etiology.  

Subsequent private medical records, dated in December 2005 and July 2006, reflect treatment for low back pain, which radiated down into the left lower extremity.  However, no definitive diagnosis was rendered and none of the Veteran's symptoms were related to his active duty.

The record thereafter shows that the Veteran was afforded a February 2008 VA spine examination in which he recounted his history of in-service back injuries.  Significantly, he also reported that, after leaving the Army, he had incurred three additional lumbar spine injuries.  The Veteran further reported that those civilian injuries had all resulted from "falls in the snow" while he was living in New York.  He then indicated that his current low back pain and related symptoms had arisen "10 or 12 years ago," and had steadily worsened since that time.  However, the Veteran acknowledged that he had waited until the last "five or six years" to consult a civilian physician, who had diagnosed him with residual lumbar fractures.  

The Veteran's reported diagnosis was confirmed on clinical testing, which yielded X-ray findings of compression fractures at the L4-L5 vertebral bodies, as well as mild schmorl's node impression throughout his lumbar spine.  Those findings were found to support a clinical assessment of left paracentral disc osteophyte complex.  Significantly, however, while the examining clinician conducted a thorough review of the claims file, he declined to attribute the Veteran's current lumbar spine pathology to his alleged in-service injuries.  Nor did that examiner otherwise opine that the Veteran's back problems were service-related.  

In addition to the above findings, the February 2008 VA examination report documented the Veteran's 25-year history of civilian employment as a plumber.  That report further noted that the Veteran had recently retired and sought Social Security Administration (SSA) benefits due to his worsening low back problems.  However, while the agency of original jurisdiction (AOJ) subsequently attempted to obtain the Veteran's SSA records, it was informed in an August 2010 response that no such records existed.  The Veteran was duly informed of the SSA's negative response and has not submitted any additional information to show that he applied for or received disability benefits.  Consequently, the Board finds that any additional efforts to obtain SSA records are unwarranted in this instance.  See Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Indeed, such efforts would only delay adjudication would no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Next, the Board acknowledges that, in the course of the Travel Board hearing, the Veteran effectively recanted his account of post-service low back injuries, which he had conveyed to the February 2008 VA examiner.  Indeed, the Veteran now maintained that, following his period of active service, he had not reinjured his lower back.  He further departed from his earlier statements by attesting that his current low back problems had persisted on a chronic basis since service, rather than manifesting in the last decade and a half, as he had told the February 2008 VA examiner.  Nevertheless, the Veteran did not take issue with any of the VA examiner's clinical findings, nor otherwise assert that the examination was inadequate for rating purposes.  Moreover, there is no other evidence of record that suggests that an additional examination is necessary in order to fully and fairly adjudicate the Veteran's low back claim.  On the contrary, while subsequent VA medical records reflect ongoing treatment for low back pain and related symptoms consistent with intervertebral disc disease, those records do not suggest a nexus between any current lumbar pathology and the Veteran's active service.  As such, the Board considers it unnecessary to remand for a new examination in support of the Veteran's low back claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also considers the February 2008 VA examiner's specific findings regarding the etiology of the Veteran's back problems to be both probative and persuasive.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the credibility and weight to be attached to such opinions are within the province of the Board as adjudicator).  In this regard, the Board notes that, as a basis for attributing the Veteran's low back pathology to a series of lumbar fractures, the examiner not only conducted on a through clinical examination but also reviewed the complete contents of the claims file.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the examiner was a licensed medical doctor with knowledge of the specific type of disability at issue in this appeal.  See Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's finding).  Moreover, the examiner's report was undertaken directly to address the Veteran's service connection claim and constitutes the only medical examination evidence obtained in support of that claim.  As such, there are no countervailing medical examination reports and, thus, no independent basis to question the probative value of the February 2008 examiner's findings.

Further, while cognizant that the above VA examiner did not provide a detailed rationale for his findings, the Board nevertheless observes that he demonstrated a familiarity with the Veteran's pertinent lay and clinical history.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Indeed, that examiner expressly noted the Veteran's assertions of in-service and post-service lumbar spine injuries and his history of clinical treatment for low back problems.  Additionally, that examiner diagnosed the Veteran with L4-L5 compression fractures, a finding is fully consistent with his post-service history of residual lumbar fractures.  As noted previously, these fractures, by the Veteran's own account, were initially diagnosed by his civilian clinician.  The Board recognizes that this initial diagnosis is not reflected in the private medical records that have been associated with the claims file.  Nevertheless, the Veteran is competent to report such a diagnosis, which was rendered by his treating provider, and his statements in this regard are considered credible in the absence of any evidence to the contrary.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Board finds that this post-service diagnosis, and the other probative lay and clinical evidence of record, is comprehensively reflected in the February 2008 VA examiner's report.  This lends additional evidentiary weight to the examiner's overall findings.  

After careful consideration, the Board finds that the February 2008 VA examiner's report, and the other pertinent evidence of record, fails to establish a nexus between the Veteran's current low back disorder and his active service.  In reaching this conclusion, the Board acknowledges that the VA examiner did not expressly opine as to the etiology of the Veteran's current low back problems.  Nevertheless, that clinician's findings, in tandem with the other medical evidence of record, weighs against a finding that those problems are service-related.  Indeed, the February 2008 examiner expressly determined that the Veteran's current low back disorder resulted from lumbar fractures, which were neither reported nor shown during his period of active duty.  On the contrary, the Veteran's service treatment records expressly indicate that the only relevant diagnosis he received in the Army was lumbar strain.  Moreover, those records clearly show that the Veteran had no fractures or other significant lumbar pathology at the time of separation.  Consequently, the Board has no basis to conclude that his low back disorder was caused or aggravated by his reported in-service falls as none of those accidents resulted in the specific type of injuries (fractures) to which his current back problems have been attributed.  Further, there is no competent evidence that suggests a nexus between those in-service falls and the Veteran's current low back disorder.

In this regard, the Board is cognizant that the Veteran now asserts that his current disability must have arisen in service because that was the only period in which he ever injured his lumbar spine.  While a lay person, the Veteran is certainly competent to report a history of in-service injury.  Layno, 6 Vet. App. at 469-470.  Similarly, he is competent to deny any additional low back injuries after leaving the military.  Id.  Nevertheless, the Board must still weigh the credibility of his assertions by considering whether they are consistent with other evidence of record.  See Caluza, 7 Vet. App. at 511-12 (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

In this context, the Board has reason to question the credibility of the Veteran's current assertions as they are inconsistent with his prior statements.  As noted above, the Veteran specifically told the February 2008 VA examiner that, after leaving service, he had reinjured his back on three occasions.  The Board considers the Veteran's earlier statements, which were rendered in the course of a clinical examination, to be more probative than his current assertions, which were delivered solely in the interest of seeking VA benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care); see also Caluza, 7 Vet. App. at 511 (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).  Accordingly, the Board assigns greater evidentiary weight to the Veteran's initial admission of post-service low back injuries and places less reliance on his subsequent denials of such injuries.  

The Board's finding in this regard further bolsters the probative value of the February 2008 VA examination report, which was predicated on the Veteran's initial admission of post-service injuries.  It also further shifts the preponderance of the evidence against the Veteran's claim by suggesting the occurrence of intervening, post-service events, which may have contributed to his current low back disorder.  While cognizant of this possibility, however, the Board refrains from conclusively assuming that the Veteran's current back problems are attributable to his reported post-service injuries in the absence of any medical evidence establishing such a nexus.  Colvin v. Derwinski, 1 Vet. App. 171, 174-75 (1991).  

Even without definitively ascribing the Veteran's current lumbar spine problems to his post-service injuries, however, the Board finds that the evidence of record does not permit it to arrive at the opposite conclusion, that is, to assume that his current low back disorder is service-related.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Indeed, no VA or private treating provider has indicated that such a relationship exists.  Thus, in the absence of any other competent and credible evidence of a nexus, the Board finds that service connection for the Veteran's low back disorder is not warranted on direct basis.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Nor is service connection warranted on a presumptive basis.  In this regard, the Board acknowledges that the Veteran's current diagnoses of left paracentral disc osteophyte complex and intervertebral disc disease are ratable under diagnostic codes that also contemplate arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5234.  Nevertheless, the Board finds that service connection for a chronic arthritic condition may not be presumed as the symptoms underlying such a condition did not manifest within a year of the Veteran's military discharge.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In this regard, the Board acknowledges that the Veteran now professes to have sought private medical care for low back problems immediately following his release from service.  However, he has not submitted any evidence to corroborate that assertion.  Moreover, his earlier recorded statements clearly indicate that he waited many years after leaving the Army to seek treatment and diagnoses for his current lumbar spine pathology.  Further, the Board considers it significant that the Veteran's February 2008 VA examination report - which, for the foregoing reasons is deemed probative - expressly indicates that his current low back problems arose within the previous decade and a half.  That report, in tandem with the other probative evidence, weighs against a finding of continuity of symptomatology since service, which further undermines the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).  

In light of the foregoing, the Board finds that the Veteran may not prevail in his claim for service connection for a low back disorder.  Moreover, having determined that none of the theories raised in support of that claim are valid, the Board finds that the Veteran's claim for a bilateral leg disorder must also fail under a secondary theory of service connection.  Indeed, even assuming, without conceding, that this disability is related to the Veteran's low back problems, the latter have not been shown to be etiologically related to any aspect of his active service.  Consequently, the Board has no basis to assume that the leg disorder, which the Veteran attributes to his back, is itself service-connected.  

Significantly, there is no other evidence in the claims file that suggests a link between the Veteran's current bilateral leg pathology and his active service.  See Degmetich, Rabideau, supra (noting that service connection may be granted when all the evidence establishes a nexus between current complaints and active service).  On the contrary, while the Veteran's service records document two occasions of treatment for knee and ankle pain, those symptoms were shown to have resolved by the time of his service separation.  Moreover, the Veteran has expressly denied any immediate post-service treatment for lower extremity pathology.  Further, he has indicated that he did not seek treatment for leg problems until several decades after his discharge from the Army.  There is no other evidence of record that contradicts the Veteran's assertions.  As previously noted, the earliest post-service complaints and treatment for lower extremity joint problems occurred in November 2000, more than 35 years after he left service.  Thus, while mindful that the documented degenerative changes in the Veteran's lower extremities are indicative of arthritis, the Board finds that those changes did not manifest within the time frame required to establish service connection on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Additionally, the lengthy gap between the Veteran's service and his initial post-service complaints and treatment effectively negates any finding of continuity of symptomatology.  This further weighs against his claim.  Maxson, 230 F.3d at 1332.  

In reaching these determinations, the Board wishes to emphasize that it remains sympathetic to the Veteran and does not doubt the sincerity of his belief that his current low back and leg disorders had their onset in service or are otherwise related to his active duty.  As previously discussed, the Veteran has provided an account of in-service low back injuries that is considered both competent and credible.  Layno, 6 Vet. App. at 469-470.  Moreover, he is also considered competent to report a history of post-service low back and leg symptoms, which are capable of lay observation.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  Furthermore, the credibility of the Veteran's account is not diminished solely because of a lack of corroborating medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331, 1336 (Fed. Cir. 2006).  However, as a lay person without demonstrated clinical expertise, the Veteran is not competent to opine as to medical etiology or to render medical opinions.  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between his post-service low back and leg disorders and his period of service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).

In sum, the Board finds that the preponderance of the probative evidence shows that the Veteran's current low back and leg problems are unrelated to his active service or to any incident or disability incurred therein.  The Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance.  However, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against Veteran's low back and bilateral leg claims.  Accordingly, those claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
The Board's analysis does not end here.  Rather, it must now consider the Veteran's third and final claim for service connection.

Erectile Dysfunction

In arguing that service connection is warranted for erectile dysfunction, the Veteran asserts that this disorder first arose in service, when he was treated for gonorrhea.  Alternatively, he claims that his current impotence and related erectile dysfunction symptoms are etiologically linked to his prostate cancer, which is itself service-related.  

Notwithstanding the Veteran's above contentions, the record reflects that he is not currently service connected for prostate cancer.  Although he previously filed a claim for service connection for that disorder, his claim was denied in the same April 2008 rating decision that addressed his low back, bilateral leg, and erectile dysfunction claims.  However, in contrast with the latter issues, which are now on appeal, the Veteran did not file a notice of disagreement with respect to his prostate claim.  Nor did he otherwise indicate that he considered that claim to be on appeal.  Consequently, the Board has no grounds to assume jurisdiction over that particular issue.  See Percy v. Shinseki, 23 Vet. App. 37, 47-48 (2009).  Nevertheless, in light of the Veteran's contentions, the Board will consider whether his prostate cancer is service-related, but only to the extent that such a finding supports his erectile dysfunction claim.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  

In this regard, the Veteran alleges that, while his prostate cancer developed many years after service, it is nonetheless attributable to the Agent Orange he encountered on active duty in Korea.  The Board recognizes that prostate cancer is listed among the diseases that are associated with exposure to certain herbicide agents, including Agent Orange.  Under VA's governing regulations, such diseases will be considered to have been incurred in service if they develop to a compensable degree at any time after discharge, even though there was no manifestation during active duty.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.307(d), 3.309(e).  To prevail under these provisions, however, a Veteran must have actual or presumed exposure to herbicides in service.  Id.  No such exposure has been demonstrated in the instant case.  On the contrary, the Veteran does not specifically contend, and the record does not otherwise show, that he came into contact with Agent Orange or other herbicides in service.  Moreover, while his personnel records establish that he served during the Vietnam War era, those records do not show that he ever set foot in the Republic of Vietnam, or its contiguous waterways, such that herbicide exposure might presumed under the provisions of 38 U.S.C.A. § 1116(a)(3) and 38 C.F.R. § 3.307(a)(6)(iii).  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.  Further, while cognizant of the Veteran's service in Korea, the Board notes that his deployment did not coincide with the dates (April 1968 to July 1969) in which the Department of Defense has acknowledged herbicide use near the Korean Demilitarized Zone.  38 C.F.R. § 3.307(a)(6)(iv);VHA Directive 2000-027 (September 5, 2000).  As such, there is no basis to presume that the Veteran was exposed to Agent Orange, or any other toxic herbicides, at any point during his active service.

As the Veteran has not succeeded in demonstrating in-service herbicide exposure, on either an actual or presumptive basis, the Board will consider whether service connection may be granted under alternate theories of entitlement.

In addressing whether direct service connection is warranted, the Board turns first to the Veteran's service records, which confirm his account of treatment for gonorrhea.  Specifically, those records show that, in late April and May 1964, the Veteran underwent a succession of abnormal urethral smears, manifested by watery and, at times, purulent discharge.  His symptoms were treated with penicillin and resolved without apparent complication.  However, one year later, the Veteran returned to the Army dispensary with complaints of penile soreness and irritation.  This time, his symptoms were attributed to a possible genitourinary (GU) infection; however, a definite diagnosis was never rendered.  

Significantly, the Veteran's GU symptoms were found to have resolved by his July 1965 separation examination, which was negative for any complaints or clinical findings of GU abnormalities.  Nor were any such abnormalities contended or shown for several decades after the Veteran left service.  Accordingly, the Board finds that the contemporaneous clinical evidence does not support a finding of chronicity in service.  Nor does that evidence establish a continuity of symptoms after discharge.  38 C.F.R. § 3.303(b) (2011).  This weighs heavily against a finding of direct service connection for the Veteran's erectile dysfunction.

As discussed in the preceding section, a lack of corroborating medical evidence is insufficient, standing alone, to undermine a Veteran's account of symptoms, such as penile discomfort and impotence, which are capable of lay observation.  Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1336.  In this case, however, the Board considers it significant that the Veteran's first documented complaints of erectile problems did not occur until long after he left the Army.  Indeed, those complaints were made after he was diagnosed with prostate cancer and afforded a May 2000 prostatectomy.  The Veteran's private clinical records, dated in April 2004, October 2004, and July 2006, note his reports of erectile dysfunction secondary to his prostatectomy.  

Conversely, the Board acknowledges that a June 2010 VA treatment record documents the Veteran's complaints of long-standing erectile problems, which he now claimed to have arisen prior to his prostate surgery.  However, while noted in his treatment records, the Board finds that these unsubstantiated statements are no more probative than facts alleged by the Veteran himself.  Swann v. Brown, 5 Vet. App. 229 (1993).  Indeed, the Veteran made the same unvarnished assertions when he testified at his February 2010 hearing that his erectile problems had persisted since active duty.  

Additionally, the Board finds that the probative value of the Veteran's recent assertions of long-standing erectile problems is diminished by their inconsistency with his prior statements, outlined above.  See Caluza, 7 Vet. App. at 511.  The Board assigns greater evidentiary weight to those prior statements, which were documented in his April 2004, October 2004, and July 2006 private clinicians' records.  Those statements predate the current appeal and were rendered in the course of seeking medical treatment.  See Rucker, 10 Vet. App. at 73.  In contrast, the Board places less reliance on the Veteran's current assertions, which postdate his September 2007 claim for service connection and, thus, were motivated by his pursuit of VA benefits.  Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  Consequently, the Board concludes that the overall weight of the Veteran's lay testimony negates a finding of continuity of erectile dysfunction symptomatology since service.  Maxson, 230 F.3d at 1332.  This further shifts the preponderance of the evidence against his claim.

In addition to finding that the Veteran's own lay assertions collectively weigh against a grant of service connection, the Board concludes that the other pertinent evidence of record fails to establish a positive nexus between his erectile dysfunction and service.  See Degmetich, Rabideau, supra.  Indeed, no private or VA clinician has opined as to such a relationship.  On the contrary, the VA clinician who conducted the Veteran's February 2008 examination noted that his erectile dysfunction was a residual of his prostatectomy, but did not indicate that this condition was in any way attributable to his active duty.  The Board recognizes that this February 2008 examiner's report was prepared primarily to address the Veteran's low back claim.  Nevertheless, for the reasons noted above, the Board considers the overall contents of that examiner's report to be both probative and persuasive.  As such, the Board views that examiner's specific findings with respect to the Veteran's erectile dysfunction to constitute significant evidence against that particular claim.  

Moreover, while cognizant that the above VA examiner and the Veteran's private treating clinicians have all determined that an etiological link exists between his erectile dysfunction and prostate cancer, the Board nonetheless considers that finding to be unhelpful here.  That is because the weight of the evidence does not show that the Veteran's prostate condition is service-related.  As noted above, the record does not support a finding of in-service herbicide exposure such that service connection for prostate cancer might be presumed.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.307(d), 3.309(e).  Nor does the record show that the prostate cancer manifested in service or within the one-year presumptive period applicable to malignant tumors.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  On the contrary, that disease, by the Veteran's own admission, did not develop until after he turned 50.  Consequently, there is no evidence of a continuity of symptomatology and, thus, no basis for the Board to conclude that the Veteran's prostate cancer was caused or aggravated by service.  Maxson, 230 F.3d at 1332.  Thus, the Board also has no basis to conclude that the Veteran's erectile dysfunction, by virtue of its association with his prostate cancer, is itself worthy of service connection.

The Board recognizes that the Veteran strongly believes that his erectile dysfunction arose in service or is otherwise related to his period of active duty.  As with his other claims for service connection, he is competent to report a history of in-service and post-service symptoms, which are capable of lay observation, and his assertions in this regard are considered credible in the absence of probative contradictory evidence.  Layno, 6 Vet. App. at 469-470; Caluza, 7 Vet. App. at 511.  However, just as the Veteran has not been shown to have the expertise to render etiological opinions with respect to his low back and leg disorders, he also has not demonstrated the acumen to address the origins of his erectile dysfunction.  Therefore, his assertions of an in-service onset of that disorder, standing alone, are insufficient to offset the probative evidence that weighs against his claim.  Jandreau, 492 F.3d at 1377.

In conclusion, the Board finds that the preponderance of the probative evidence fails to establish that the Veteran's erectile dysfunction developed during his period of active service or is otherwise related to that service, including to his alleged exposure to herbicides.  As the preponderance of the evidence is therefore against the Veteran's claim for service connection for erectile dysfunction, that claim must also be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.  

II.  Duties to Notify and Assist 

Under the applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the RO sent correspondence in October 2007, October 2008, July 2010, and October 2010, a rating decision in April 2008, and a statement of the case in October 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  

The Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudications of the Veteran's low back, bilateral leg, and erectile dysfunction claims in the December 2011 supplemental statement of the case.  

With respect to VA's duty to assist, the Board notes that all pertinent records from all relevant sources identified by the Veteran, and for which he has authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  Additionally, VA has associated with the claims file the Veteran's service treatment records and all potentially relevant private and VA treatment records as well as other pertinent evidence.

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claims, including any 'relevant records' in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  However, the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010). 

In this case, the Board is cognizant of the Veteran's assertions that SSA records pertinent to his low back claim remain outstanding.  For this reason, the Board issued a June 2010 remand directing the AOJ to obtain all such outstanding records from the SSA.  However, as discussed above, that agency informed the AOJ in August 2010 that the Veteran had never applied for SSA disability benefits and, thus, no records pertaining to such an award existed.  The AOJ duly notified the Veteran of the SSA's response and advised him to submit any records or other information in his possession to show that he had applied for or received disability benefits.  However, the Veteran did not respond to the AOJ's request.  Accordingly, the Board finds that further efforts to obtain SSA records would be futile in this instance and that an additional attempt to request such records is therefore unwarranted.  See 38 C.F.R. § 3.159(c)(2).

In any event, the Board notes that, with the exception of the foregoing, the Veteran has not indicated, and the record does not otherwise suggest, that there are any outstanding federal records pertaining to his claims for service connection for low back and bilateral leg disorders and erectile dysfunction.  Accordingly, the Board finds that it is not obligated to obtain any more records with respect to these claims. 

Next, the Board observes that the Veteran has been afforded a February 2008 VA examination in support of his low back disorder claim.  He has not contended, and the record does not otherwise suggest, that the examination was inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Moreover, the mere passage of time since that examination does not, in and of itself, warrant additional development.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).

Additionally, the Board acknowledges that, while the aforementioned VA examination yielded findings that were useful in adjudicating the Veteran's erectile dysfunction claim, it did not address that claim in detail.  Moreover, the Veteran has not been afforded additional VA examinations in connection with that issue or his bilateral leg disorder claim.  Nevertheless, the Board has determined, for the reasons detailed above, that the probative evidence of record does not show that any symptoms of a bilateral leg disorder or erectile dysfunction are related to the Veteran's active service and, therefore, examinations are not warranted with respect to these disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As a final point regarding VA's duty to assist, the Board observes that the Veteran also has been provided an opportunity to submit testimony in support of his claims at a February 2010 Travel Board hearing.  In this regard, the Board acknowledges that, in its recent decision in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) imposes on a VA hearing officer (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).  Moreover, the Board is particularly mindful of the recent legal changes regarding the obligations of Veterans Law Judges who preside at hearings to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2)l Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Board recognizes that the adoption of a final rule "amending [VA's] hearing regulations to clarify that the provisions regarding hearings before the Agency of Original Jurisdiction do not apply to hearings before the [Board]," effective August 23, 2011, has now been repealed.  76 Fed. Reg. 52572, 52572-75 (Aug. 23, 2010). 

Notwithstanding the applicability of Bryant, however, there is no reason to delay adjudication of the Veteran's claims for purposes of ensuring compliance with that precedential decision.  That is because the Veteran has not contended, and the evidence does not otherwise show, that the VA officer who presided over his February 2010 hearing committed prejudicial error, either by failing to adequately apprize the Veteran of the issues presented or by neglecting to suggest the submission of helpful evidence that may otherwise have been overlooked.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.103(c)(2); Bryant, 28 Vet. App. at 296.  Moreover, there is no indication that the Veteran was otherwise denied due process during the course of his Travel Board hearing.  As such, the Board finds that VA's duties to assist with respect to that hearing have been met. 

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there has been no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for a low back disorder is denied.  

Entitlement to service connection for a bilateral leg disorder is denied.  

Entitlement to service connection for erectile dysfunction is denied.  



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


